Title: To Benjamin Franklin from Francis Coffyn, 16 March 1782
From: Coffyn, Francis
To: Franklin, Benjamin


Monsieur
Dunkerque ce 16 mars 1782.
J’ai l’honneur de vous ecrire la presente qui vous sera remise par les nommés Joseph Gole & Moses howes tous deux matelots americains qui ont été pris sur Differents navires & conduits en Angletterre, d’ou ils se sont sauvés des prisons, et sont arrivés ici manquant de tout, comme ils cherchent a retourner en Amerique Je leurs ai fourni Pour le compte de votre Excellence une somme de L. 96 pour payer les frais de leur route, suivant leur recepicé.
J’ai l’honneur d’etre avec un tres profond respect Monsieur Votre tres humble & tres obeissant Serviteur
F. Coffyn
 
Addressed: A Son / Excellence M. B. Franklin / Ministre plenipotentiaire des etats unis / de l’amerique Septentrionale a la cour / de france / a Passi pres Paris
Notation: Coffyn 16. Mars 1782.
